Appeal from a judgment of the Supreme Court (Feldstein, J.), entered October 31, 1990 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR *747article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
On this appeal petitioner initially argues that the Hearing Officer should have permitted an inquiry into the "reasonable grounds” authorizing the search of his cell which he claims was probably based on an informant’s tip. However, in Matter of Siders v LeFevre (145 AD2d 874) we specifically rejected this argument. Here, as in that case, the charges were not imposed upon receipt of confidential information but rather were filed only after the prohibited items were found in petitioner’s cell. Any confidential information or reason why the cell was searched played no part in the filing of the charges or the determination of guilt (see, supra). Instead, petitioner was found guilty based on, inter alia, the testimony of the officer who wrote the misbehavior report and who conducted the search as well as the report itself and an examination of the relevant photos. Such evidence constituted the substantial evidence required to support the determination of guilt (see, Matter of Caldwell v Coughlin, 148 AD2d 905). Petitioner’s remaining contentions have been considered and rejected as lacking in merit.
Mahoney, P. J., Casey, Levine, Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed, without costs.